Exhibit 10.2

 

Dated [·] 2005

 

Distilleerderijen Erven Lucas Bols B.V.

 

and

 

Central European Distribution Corporation

 

and

 

Carey Agri International Poland Sp. z o.o.

 

TRADE MARK LICENCE

 

LOGO [g93853img001.jpg]

 

One Silk Street

London EC2Y 8HQ

 

Telephone (44-20) 7456 2000

Facsimile (44-20) 7456 2222



--------------------------------------------------------------------------------

This Agreement is made on [·] 2005 between:

 

(1) Distilleerderijen Erven Lucas Bols B.V. a private company with limited
liability (besloten vennootschap met beperkte aansprakelijkheid) incorporated
under the laws of the Netherlands, with its registered office at Wattstraat 61,
Zoetermeer, The Netherlands (company registration number 27164355 (the
“Licensor”);

 

(2) Carey Agri International Poland Sp. z o.o., a limited liability company
organized under the laws of Poland whose registered office is at ul. Bokserska
66a, 02-680 Warszawa, Poland (“Carey Agri”); and

 

(3) Central European Distribution Corporation a Delaware corporation with its
principal executive office at Two Bala Plaza, Suite 300, Bala Cynwyd,
Pennsylvania, United States of America (“CEDC” and together with Carey Agri,
collectively the “Licensee”).

 

Whereas:

 

(A) The Licensor wishes to licence certain trade mark rights it owns in Poland
and Russia to the Licensee.

 

(B) The Licensee wishes to use such trade mark rights in accordance with the
terms and conditions of this Agreement.

 

It is agreed as follows:

 

1 Interpretation

 

1.1 Definitions

 

“Affiliate” means a Subsidiary or Holding Company of a party and a Subsidiary of
any such Holding Company;

 

“Commencement Date” means the date of this Agreement;

 

“Competitor” means any person engaged in the business of producing and/or
selling any alcoholic beverage which competes directly with the business of the
Licensor or any of its Affiliates;

 

“Expert” means an independent chartered accountant who is an expert in brand
valuation;

 

“Licence” has the meaning ascribed to it in Clause 2.1;

 

“Licensed Products” means any Product supplied under the Marks in accordance
with this Agreement;

 

“Licence Termination Event” means the termination events as described in Clause
13;

 

“Marks” means any mark in the Territory that includes the words BOLS VODKA or
any similar words, including but not limited to the various marks brief
particulars of which are set out in Schedule 1;

 

“Owner” means Distilleerderijen Erven Lucas Bols B.V. or those who acquire
ownership of any of the Marks from time to time;

 

“Product” means vodka (including flavoured vodkas), vodka ready-to-drink or
vodka coolers and any goods or services which are incidental to the sale of Bols
vodka products and are to be employed in any advertising or promotional
campaign;

 

1



--------------------------------------------------------------------------------

“Standards of Quality” means the quality, standards, specifications and
directions in relation to the Product or the manner in which the Marks are or
shall be used which are set out in Schedule 2 as the same may be varied from
time to time by agreement between the parties;

 

“Subsidiary” means a subsidiary of another company (its “Holding Company”) if
that other company, directly or indirectly, through one or more subsidiaries:

 

  (i) holds a majority of the voting rights in it;

 

  (ii) is a member or shareholder of it and has the right to appoint or remove a
majority of its board of directors or equivalent managing body;

 

 

  (iii) is a member or shareholder of it and controls alone, pursuant to an
agreement with other shareholders or members, a majority of the voting rights in
it; or

 

  (iv) has the right to exercise a dominant influence over it, for example by
having the right to give directions with respect to its operating and financial
policies, with which directions its directors are obliged to comply;

 

“Territory” means Poland and Russia, as well as any additional lands that
formally become part of Poland or Russia due to political changes or other
changes over time;

 

“Termination Date” means the day of termination of this Agreement in accordance
with Clause 13.

 

1.2 Modification and re-enactment of Statutes

 

References to any statutory provision include that provision as from time to
time modified or re-enacted.

 

1.3 Recitals, Clauses etc.

 

References to this Agreement include its Recitals and Schedules and references
to Recitals, Clauses and Schedules are to Recitals and, Clauses of and Schedules
to, this Agreement.

 

1.4 Legal Terms

 

References to any English legal term shall, for any jurisdiction other than
England, be construed as references to the term or concept which most nearly
corresponds to it in that jurisdiction.

 

2 Licence

 

2.1 Subject to the terms and conditions of, and in consideration of the
undertakings given by the Licensee to the Licensor in, this Agreement, the
Licensor hereby grants to the Licensee a perpetual, exclusive, royalty-free,
assignable and sub-licensable licence to use the Marks on or in relation to the
manufacture, marketing and sale of Licensed Products in the Territory and to use
the name “Bols” as the corporate name for the company which has company number
0000013113 provided that such company only manufactures, markets, sells and
distributes Bols Vodka and only distributes any other brands of the Licensor or
any of its Affiliates and the Licensee accepts such licence and the use of such
name (the “Licence”).

 

2



--------------------------------------------------------------------------------

2.2 The Licensor shall not during the term of this Agreement itself exercise, or
grant any sub-licence to any third party to exercise, the rights granted to the
Licensee under Clause 2.1.

 

2.3 The rights granted to the Licensee under Clause 2.1 are limited to the use
of the Marks on and in relation to any Product which complies with the Standards
of Quality.

 

2.4 Each party shall if so requested by the other party complete such documents
and forms in such form as may be required in order to register the Licence.

 

2.5 The Licensee shall not:

 

  2.5.1 undertake any advertising of the Licensed Products in any country, or
specifically aimed at any customers, outside the Territory;

 

  2.5.2 actively seek orders for Licensed Products from outside the Territory;

 

  2.5.3 establish any branch dealing in or offering of Licensed Products or
maintain any distribution depot for Licensed Products outside the Territory. The
Licensee shall promptly pass on to the Licensor enquiries for Licensed Products
received from outside the Territory.

 

3 Quality Control

 

3.1 The Licensee shall ensure that:

 

  3.1.1 the Licensed Products manufactured and/or supplied by the Licensee
comply with the Standards of Quality;

 

  3.1.2 all applicable regulations, laws and codes of practice are complied with
by the Licensee; and

 

  3.1.3 the Licensor’s recommendations as to quality control methods, testing
procedures and similar matters, brief particulars of which are set out in
Schedule 2, are strictly adhered to.

 

3.2 The Licensee shall not do anything, or fail to do anything, which act or
omission may jeopardise any regulatory or other relevant consents, permits or
approvals relating to the Licensed Products.

 

3.3 The Licensee shall promptly notify the Licensor on becoming aware of any
actual breaches of applicable laws or regulations relating to the manufacture or
sale of the Licensed Products.

 

3.4 Provided that all licensees inside the European Union who have been granted
a licence by the Licensor to manufacture, market and/or sell the Products are
subject to an equivalent notice obligation in relation to their respective
territories, the Licensee shall procure that all the Licensed Products sold and
all quotations, specifications, advertisements and other materials relating to
the Licensed Products are marked with a notice, in a form to be approved by the
Licensor, stating that:

 

  3.4.1 the Marks are used under licence from the Licensor and including any
particulars of the Marks; and

 

  3.4.2 the Licensed Products are not for sale outside the Territory;

 

as may be requested by the Licensor from time to time, or as required by the
laws in force in the Territory (or relevant part of it). Upon receipt of the
proposed notice, the Licensor has

 

3



--------------------------------------------------------------------------------

thirty days to approve the notice, such approval not to be unreasonably withheld
by the Licensor. If the Licensor does not approve or object to the notice within
this time period, the notice shall be deemed approved.

 

3.5 The Licensee shall not engage in any conduct which has material adverse
effect on, or is reasonably likely in the future to have a material adverse
effect on, any “Bols” marks or similar marks (whether inside or outside of the
Territory) which are owned by the Licensor or any of its Affiliates.

 

3.6 Subject to Clause 3.7, no trade mark or logo, apart from the Marks, may be
affixed to or used in relation to the Licensed Products in any form whatsoever.
The Licensee shall not use any other trade marks which are, in the reasonable
opinion of the Licensor, confusingly similar to any of the Marks and, save as
provided in Clause 2.1 above, shall not use the Marks or any words confusingly
similar to any of the Marks as, or as part of, its corporate or trading name.

 

3.7 Notwithstanding Clause 3.6 above, the Licensee may identify itself as the
supplier of the Licensed Products.

 

4 Marketing and Promotion

 

4.1 The Licensee shall ensure that its advertising and marketing of the Licensed
Products is consistent with the reputation, image and prestige of the Marks at
the Commencement Date, including the Standards of Quality.

 

4.2 The Licensor and Licensee shall meet quarterly to discuss the text and
layout of all advertisements and promotional material proposed by the Licensee
relating to the Licensed Products, including prior to the use by the Licensee of
such advertisements and promotional material, to assist the Licensee to comply
with its obligation under Clause 4.1, and the Licensee shall provide samples of
its advertisements and promotional material to the Licensor at the request of
the Licensor. If upon receipt of any advertisements and/or promotional material,
the Licensor does not object within thirty days, such advertisements and/or
promotional materials will be deemed acceptable. If any objection is raised by
the Licensor, the objection must be reasonable, must be set forth in writing,
must specifically state the nature of the objection and reasons for the
objection.

 

5 Trade Marks

 

5.1 The Licensor warrants to the Licensee that the Licensor owns all right,
title and interest in the Marks; that the Licensor has the right to enter into
this Agreement and to grant the Licence to the Licensee; that the granting of
this Licence does not violate or conflict with any applicable laws or orders and
does not require the consent, approval or waiver from, or application or notice
to, or filing or registration with, any governmental entity or other third
party; that no other person or entity has been granted any rights under the
Marks that would conflict, in any way, with the rights granted to Licensee under
Clause 2.1. of this Agreement; that each of the registrations for the Marks is
valid and subsisting and is enforceable in the Territory; and that, so far as
the Licensor is aware, the use of the Marks as contemplated by this Agreement
does not infringe the intellectual property rights of others. To the Licensor’s
knowledge no third party has infringed, misappropriated, or otherwise violated
the Licensor’s rights in the Marks and there are no Marks other than those
listed in Schedule 1.

 

4



--------------------------------------------------------------------------------

5.2 The Licensee acknowledges that it does not have any right, title or interest
in or to the Marks other than such as may be granted or confirmed to it under
this Agreement.

 

5.3 The Licensee shall not do anything that is likely to diminish the rights of
the Licensor in the Marks or to impair any registration of the Marks or to
devalue the Marks in any way.

 

5.4 Subject to the terms of this Agreement, the Licensor shall not do anything
that is likely to impair the rights of the Licensee in the Licence or to impair
any registration of the Marks or devalue the Marks in any way within the
Territory.

 

5.5 The Licensee shall not:

 

  5.5.1 apply for or obtain registration of the Marks or any distinctive
elements of each Mark for any products or services in any country; or

 

  5.5.2 apply for or obtain registration of any trade mark in any country which
consists of or comprises any of the Marks or any confusingly similar words or
devices.

 

5.6 The Licensor shall use reasonable efforts to maintain or have maintained the
registrations of the Marks and to prosecute to registration any pending
applications for Marks and the Licensee shall bear all the costs of, and provide
all necessary assistance in relation to, such maintenance and prosecution of the
Marks in the Territory. If subsequent to the Commencement Date, the Licensor
acquires, within the Territory, any registrations or applications for
registration of any additional Marks, such registrations or applications for
registration shall be deemed to have been added to Schedule 1 and the provisions
of this Agreement shall be deemed to have been modified accordingly.

 

5.7 If the Licensee desires to use any improvements to the Marks or any other
newly conceived intellectual property relating to the words BOLS VODKA or any
similar words, it will obtain the Licensor’s prior written approval for the use
thereof. All right, title and interest in and to such improvements, designs,
concepts, artwork, and other newly conceived intellectual property shall be the
exclusive property of Licensor and shall be used by the Licensee only in
accordance with the terms of this Agreement. Upon the granting of approval to
use such improvements, designs, concepts artwork, and other newly conceived
intellectual property, the Licensor shall maintain and endeavour to procure
registration of such items in accordance with Clause 5.6.

 

6 Licensor’s Covenants

 

The Licensor covenants that, subject to the terms of this Agreement, neither the
Licensor (or any of its assignees thereof) nor any of its Affiliates shall take
or cause to be taken any action contrary to the Licensee’s rights under this
Agreement to use, and have quiet enjoyment of, the Marks within the Territory.
Without limiting the generality of the foregoing, the Licensor shall use
reasonable endeavours to ensure that any contract for the sale by the Licensor
or its Affiliates of Products using the BOLS VODKA mark outside the Territory
shall incorporate clauses which prevent the counterparty to such contract from
actively selling Products using the BOLS VODKA mark into the Territory.

 

7 Indemnity

 

7.1 The Licensee shall indemnify the Licensor against any costs, expenses,
losses or damages suffered by or payable by the Licensor arising out of the
Licensee’s activities in

 

5



--------------------------------------------------------------------------------

accordance with or in breach of this Agreement, including those arising out of
defects (whether obvious or hidden) in any Licensed Products manufactured,
promoted, distributed or sold by the Licensee in the Territory or arising from
personal injury or any infringement of any rights of the Licensor or of any
third party by the manufacture, sale, possession or use of the Licensed Products
by the Licensee or the Licensee’s failure to comply with all applicable laws and
regulations, except to the extent that such costs, expenses, losses or damages
were incurred as a result of a breach of the Licensor’s warranties in Clause
5.1.

 

7.2 The Licensor shall indemnify the Licensee against any costs, expenses,
losses or damages suffered by or payable by the Licensee arising out of (i) any
breach of any of the Licensor’s warranties in Clause 5.1, (ii) any material
breach of any of the Licensor’s covenants in this Agreement, or (iii) the
Licensor’s activities outside the Territory, including those arising out of
defects (whether obvious or hidden) in any Licensed Products manufactured,
promoted, distributed or sold by the Licensor outside the Territory or the
Licensor’s failure to comply with all applicable laws and regulations outside
the Territory.

 

8 Infringement, Invalidity and Revocation

 

8.1 Each party shall promptly notify the other party on becoming aware of any
challenge to the validity of, or action to revoke, or actual or suspected
infringement of, or any alleged infringement of the intellectual property rights
of others by the use of, any of the Marks within or affecting the Territory
(“Third Party Acts”).

 

8.2 The Licensor and the Licensee shall take such action as they jointly agree
necessary in relation to any Third Party Acts within the Territory. In
circumstances where only the Licensor or the Licensee wishes to bring
proceedings in respect of Third Party Acts within the Territory or the other
party has not responded in writing to the other within a period of three days of
notification of such Third Party Act (or such shorter period as may be required
in cases which require urgent action) the former party alone shall have the
right to take and have control over any action it deems necessary.

 

8.3 The party controlling any action in respect of Third Party Acts shall keep
the other party informed of the progress of such action and shall have regard to
any suggestions or comments that the other party may have in relation thereto.
No party shall settle any action without the other party’s consent, such consent
not to be unreasonably delayed or withheld.

 

8.4 The Licensee shall pay for the reasonable cost of any action in respect of
Third Party Acts within the Territory (including the costs of IFSP or any other
third party instructed to investigate any actual or suspected infringement of
the Marks), and shall be entitled to any damages, account of profits and awards
of costs recovered in relation thereto.

 

9 Disclosure and Confidentiality

 

9.1 If the Licensee, any of its Affiliates, employees, agents or advisers
receives confidential, or proprietary information supplied by or relating to the
Licensor the Licensee shall keep the same confidential and shall not disclose
this information to any person other than (i) its officers or employees and (ii)
persons engaged by the Licensee to manufacture or sell the Licensed Products on
the Licensee’s behalf, in each case only if, and to the extent, necessary for
the performance of the Licensee’s obligations, and in pursuance of its rights,
under this Agreement.

 

6



--------------------------------------------------------------------------------

9.2 If the Licensor, any of its Affiliates, employees, agents or advisers
receives confidential, or proprietary information supplied by or relating to the
Licensee the Licensor shall keep the same confidential and shall not disclose
this information to any person other than to the extent necessary for the
performance of any the Licensor’s obligations, and in pursuance of its rights,
under this Agreement.

 

9.3 The obligations of confidentiality set out in Clauses 9.1 and 9.2 shall not
extend to information which:

 

  9.3.1 was publicly available at the time of its disclosure under this
Agreement; or

 

  9.3.2 becomes publicly available following disclosure under this Agreement
(other than as a result of disclosure by the receiving party or any other person
contrary to the terms of this Agreement); or

 

  9.3.3 was lawfully in the receiving party’s possession prior to disclosure
under this Agreement (as can be demonstrated by the receiving party’s written
records or other reasonable evidence) free of any restriction as to its use or
disclosure; or

 

  9.3.4 following disclosure under this Agreement, becomes available to the
receiving party (as can be demonstrated by the receiving party’s written records
or other reasonable evidence) from a source other than the disclosing party,
which source is not bound by any obligation of confidentiality to the disclosing
party in relation to such information.

 

10 Assignment and Sub-Licensing

 

10.1 Save for Affiliates of the Licensee to whom the Licensee may assign or
sub-license all or any of its rights under this Agreement, and save for any
subcontractors to whom the Licensee may sub-licence all or any of its rights
under this Agreement for the manufacture of Licensed Products, in each case
without the prior written consent of the Licensor, the Licensee may assign or
sub-license all or any of its rights under this Agreement to a third party
provided that prior to such assignment or sub-licence it notifies the Licensor
in writing of the terms of the assignment or sub-licence of rights offered by or
to that third party and provides to the Licensor a certified copy of the
assignment or sub-licence or other transfer agreement and all other related
agreements or documentation to be concluded in connection therewith with such
third party. The Licensor has a right of first refusal for 30days upon receipt
by the Licensor of such notice, to notify the Licensee that it wishes to acquire
the rights under this Agreement on the terms and conditions offered by such
third party. During that period the Licensee shall not enter into any assignment
or sub-licence with that third party. If during that period the Licensor
notifies the Licensee that it wishes to acquire such rights offered by such
third party, the parties shall enter into an assignment or sub-licence on terms
no less advantageous to the Licensor in any respect than those offered by or to
the third party. In the absence of such notification or any notification by the
Licensor to the contrary during that period, the Licensor shall be deemed to
have refused such assignment or sub-licence and the Licensee shall be entitled
freely to assign or sub-license its rights under this Agreement to the third
party but only on the terms and conditions of the agreements which have been
communicated to the Licensor in the manner described above.

 

7



--------------------------------------------------------------------------------

10.2 Any assignment or sub-licence granted to any third party (including
Affiliates of the Licensee) in accordance with Clause 10.1 shall be subject to,
and be on terms and conditions no less stringent than, the terms and conditions
of this Agreement.

 

10.3 Notwithstanding Clauses 10.1 and 10.2, the Licensee shall not, and shall
ensure that any assignees or sub-licensees shall not, assign or license any
rights under this Agreement to any Competitor at any time.

 

10.4 The Licensee shall be responsible to the Licensor for the acts and
omissions of its permitted assignees and sub-licensees as if they were those of
the Licensee itself.

 

10.5 The provisions of this Clause 10 (other than Clause 10.3) shall not apply
to the Licensee’s sale, directly or indirectly, of its entire Bols vodka
business to a person who is not a Competitor (including the sale in one
transaction of its interest in both Bols Sp. z o.o. and the Marks).

 

10.6 The Licensor is at any time entitled to assign all and any of its rights in
the Marks, and, upon the assignee of such rights unconditionally assuming all of
the Licensor’s obligations hereunder and acknowledging all of the rights granted
to the Licensee under this Agreement, the Licensee shall enter into a novation
agreement with a third party to whom the Licensor wishes to assign all or any of
the rights (together with the corresponding obligations) under this Agreement.

 

11 Insurance

 

11.1 The Licensee shall at its own expense carry product liability and
comprehensive general liability insurance covering the Licensed Products which
is no less than the current level of insurance cover maintained by the Licensor.

 

11.2 The Licensee shall give the Licensor a certificate or other evidence
confirming the existence of such insurance.

 

12 Term

 

12.1 The term of this Agreement shall commence on the Commencement Date and
shall continue for an indefinite period, unless terminated in accordance with
Clause 13.

 

13 Termination

 

13.1 The Licensor may terminate this Agreement in respect of either Poland or
Russia or both as the Licensor deems fit immediately by giving notice to the
Licensee if one of the following events occurs (each a “Licence Termination
Event”), namely the Licensee:

 

  13.1.1 (1) sells products using the Marks other than the Products in the
Territory, or, (2) (save as provided in Clause 2.1), uses the word “Bols” in any
corporate name or (3) materially breaches Clause 3 of this Agreement in a manner
that impairs any registration of the Marks, materially devalues the Marks or
otherwise materially prejudices the rights of the Licensor or any of its
Affiliates in any “Bols” marks or similar marks whether inside the Territory or
outside the Territory, or (4) breaches Clause 10 of this Agreement, and the
Licensor gives notice to the Licensee to remedy the breach (or to the extent
that the breach is not capable of remedy, to pay compensation for the damage
arising from such breach) and the Licensee fails to do so within 30 days of
receipt of such notice;

 

8



--------------------------------------------------------------------------------

  13.1.2 is adjudicated bankrupt, files or has filed against it a voluntary or
involuntary petition under Chapter 7 of title 11 of the United States Code (the
“Bankruptcy Code”) which in the case of an involuntary petition remains
undismissed for 5 days or makes a general assignment for the benefit of its
creditors;

 

  13.1.3 compulsorily or voluntarily enters into liquidation (including a
liquidation under Chapter 7 of the Bankruptcy Code), except for the purposes of
a bona fide reconstruction or amalgamation and with the prior written approval
of the Licensor;

 

  13.1.4 has a receiver, manager or trustee appointed over the whole or a
substantial part of its undertakings or assets;

 

  13.1.5 becomes a Subsidiary of a Competitor or a Competitor otherwise obtains
rights in the Marks, whether directly or indirectly; or

 

  13.1.6 ceases its business.

 

13.2 The provisions of Clause 13.1.5 above shall automatically terminate and be
of no further force and effect on the date on which Rémy Cointreau or the
Licensor itself becomes a Subsidiary of a Competitor.

 

14 Effect of Termination

 

14.1 Upon termination of this Agreement by the Licensor in accordance with
Clause 13:

 

  14.1.1 subject to Clause 14.2, the Licence shall cease immediately and the
Licensee shall have no right whatsoever to assign or transfer this Agreement by
operation of law or otherwise to any third party;

 

  14.1.2 subject to Clause 14.2, the Licensee shall cease to manufacture and
sell or offer or dispose of any products or services of any type or description
under or by reference to the Marks or any confusingly similar mark;

 

  14.1.3 the Licensee shall return to the Licensor all confidential, or
proprietary information supplied by or relating to the Licensor (including all
copies in whatever form of any such information) and shall not use that
information for any purpose;

 

  14.1.4 the Licensee shall co-operate with the Licensor in cancelling any
registration of this Agreement as a licence or of the Licensee as a permitted
user of the Marks; and

 

  14.1.5 all sub-licences granted by the Licensee shall terminate automatically
save that the Licensor may, at its option, take over any or all sub-licences.

 

14.2 After the termination of this Agreement in accordance with Clause 13 the
Licensee may, for a period of two months from that date, continue to sell any
Licensed Products to which the Marks applied prior to the Termination Date on
the terms set out in this Agreement.

 

14.3 Termination of this Agreement pursuant to Clause 13 shall be without
prejudice to the right to seek compensation for the breach by any party of any
provisions of this Agreement.

 

14.4 Upon termination of this Agreement in accordance with Clauses 13.1.2,
13.1.3, 13.1.4, 13.1.5 and 13.1.6 (but not for the avoidance of doubt Clause
13.1.1), the Licensor shall pay to the Licensee an amount agreed between the
parties in immediately available US Dollar funds reflecting the fair market
value of this Agreement at the time of such termination.

 

9



--------------------------------------------------------------------------------

14.5 In the event that the parties cannot in good faith agree on the amount to
be paid pursuant to Clause 14.4 within 30 days of termination under Clause
13.1.5, the matter may be referred by either party for determination by the
Expert. The Expert shall be appointed by agreement between the parties, or if
the parties cannot agree on such an appointment within 7 days of a request to
refer the matter for expert determination, by the president of the Institute of
Chartered Accountants. The following terms of reference shall apply:

 

  14.5.1 the parties shall give the Expert all reasonable co-operation;

 

  14.5.2 the Expert may have access to all relevant documents of the parties,
subject to any confidentiality provisions, within the time limits laid down by
the Expert;

 

  14.5.3 the parties may make representations and submissions to the Expert but
there shall be no formal hearing;

 

  14.5.4 the Expert shall make the determination within 30 days of appointment
as Expert and shall notify the parties of the determination in writing;

 

  14.5.5 in giving such determination the Expert shall have regard to all
relevant factors and commonly-accepted valuation methodologies and shall specify
the methodology or methodologies used to calculate the amount payable;

 

  14.5.6 the Expert shall act as an expert (and not as an arbitrator) in making
any such determination which shall be final and binding on the parties (in the
absence of fraud or manifest error); and

 

  14.5.7 the expenses of any such determination by the Expert shall be borne
equally between the parties.

 

14.6 In the event the Licensee becomes a debtor under Chapter 7 of the
Bankruptcy Code, the Licensee or any trustee appointed under the Licencees’
bankruptcy may not assume or assign this Agreement in accordance with Section
365(a) of the Bankruptcy Code.

 

15 Government Approval

 

If any Government approval is required in relation to this Agreement in any
country in the Territory or the country in which the Licensee resides/is
registered, the Licensee shall obtain such approval(s) and shall provide the
Licensor with a certified copy of such approval together with a translation in
English, where applicable.

 

16 Force Majeure

 

16.1 The obligations of each party under this Agreement shall be suspended
during the period in which and to the extent that such party is prevented from
or hindered in complying with them by any cause beyond its reasonable control
including, without limitation, strikes, lock-outs, labour disputes, acts of God,
war, riot, civil commotion, malicious damage, compliance with any law or
governmental direction, accident, break-down of plant or machinery, fire, flood
or storm.

 

16.2 If any such event prevents the Licensee from complying with its obligations
under this Agreement for a continuous period of 6 months, the Licensor shall
have the right to

 

10



--------------------------------------------------------------------------------

terminate this Agreement on giving the Licensee 6 months’ written notice. This
Agreement shall automatically terminate on expiry of such notice unless, during
that period, the Licensee is no longer prevented from complying with its
obligations and is, before the end of that period, again complying wholly or
substantially with its obligations.

 

17 Whole Agreement

 

This Agreement supersedes any previous written or oral agreement between the
parties in relation to the matters dealt with in this Agreement and contains the
whole agreement between the parties relating to the subject matter of this
Agreement at the date hereof to the exclusion of any terms implied by law which
may be excluded by contract. Each party acknowledges that it has not been
induced to enter into this Agreement by any representation, warranty or
undertaking not expressly incorporated into it. So far as permitted by law and
except in the case of fraud, each party agrees and acknowledges that its only
rights and remedies in relation to any representation, warranty or undertaking
made or given in connection with this Agreement shall be for breach of the terms
of this Agreement, to the exclusion of all other rights and remedies (including
those in tort or arising under statute).

 

18 Mitigation

 

Each party shall procure that all reasonable steps are taken and all reasonable
assistance is given to avoid or mitigate any losses, liabilities, claims or
expenses, which in the absence of mitigation might give rise to a liability in
respect of any claim under this Agreement.

 

19 Severance

 

If any provision in this Agreement shall be held to be illegal, invalid or
unenforceable, in whole or in part in any jurisdiction, under any enactment or
rule of law, such provision or part shall to that extent, in such jurisdiction,
be deemed not to form part of this Agreement but the legality, validity and
enforceability of the remainder of this Agreement shall not be affected.

 

20 Variation/Waiver

 

20.1 No variation of this Agreement shall be effective unless in writing and
signed by or on behalf of each of the parties and the Owner.

 

20.2 No delay or forbearance by either party or the Owner in exercising any
right or remedy arising under this Agreement shall operate as a waiver of it,
nor shall any single or partial exercise of any right or remedy preclude any
other or further exercise of it or the exercise of any other right or remedy.

 

21 Notices

 

21.1 Any notice given under this Agreement shall be in writing and may be
delivered to the relevant party or sent by recorded delivery or fax to the
address or fax number stated in this Agreement or to such other address or fax
number as may be notified by that party for this purpose, and shall be effective
notwithstanding any change of address or fax number not notified. Notice may not
be given under this Agreement by e-mail.

 

11



--------------------------------------------------------------------------------

21.2 For the purposes of this Clause 20, the address and fax number of each of
the Licensor and Licensee are as follows:

 

  21.2.1 Licensor: [address] [fax number]

 

  21.2.2 Licensee: Two Bala Plaza, Suite 300, Bala Cynwyd, Pennsylvania, United
States of America, Fax:

 

21.3 Unless proved otherwise, a notice shall be deemed to have been given, if
sent by letter, 48 hours after the date of posting, and if delivered or sent by
fax during the hours of 9.00 a.m. to 6.00 p.m., when left at the relevant
address or transmitted (as applicable), and otherwise on the next working day.

 

22 Rights of Third Parties

 

22.1 Subject to the provisions of Clauses 10 and 19, nothing contained in this
contract shall confer on any person any benefit or right to enforce any term of
this contract whether pursuant to the Contracts (Rights of Third Parties) Act
1999 or otherwise.

 

23 Governing Law and Submission to Jurisdiction

 

23.1 The provisions of this Agreement are governed by, and shall be construed in
accordance with, the laws of England and Wales.

 

23.2 All disputes which may arise out of or in connection with this Agreement
shall be referred to and finally resolved by arbitration at the written request
of either party under the rules of the International Court of Arbitration, which
rules are deemed to be incorporated by reference into this clause. The parties
agree that the arbitration shall take place before one arbitrator in London and
in English. Each party irrevocably submits to the non-exclusive jurisdiction of
the courts of England and Wales to support and assist the arbitration process
pursuant to this clause, including if necessary the grant of interlocutory
relief pending the outcome of that process.

 

24 Joint and Several Liability of the Licensee

 

24.1 CEDC and Carey Agri shall each be entitled to the rights, and shall each be
jointly and severally liable for the obligations, of the “Licensee” under this
Agreement.

 

In witness whereof this Agreement has been entered into on the date stated at
the beginning.

 

SIGNED by

 

--------------------------------------------------------------------------------

on behalf of Distilleederijen Erven Lucas Bols B.V.

  

}

 

12



--------------------------------------------------------------------------------

SIGNED by

 

--------------------------------------------------------------------------------

on behalf of Central European Distribution Corporation

  

}

SIGNED by

 

--------------------------------------------------------------------------------

on behalf of Carey Agri International Poland Sp. z o.o.

  

}

 

13